PER CURIAM.
The order revoking the defendant’s probation under review is affirmed. Bernhardt v. State, 288 So.2d 490 (Fla.1974); Randolph v. State, 292 So.2d 374 (Fla.3d DCA), cert. denied, 300 So.2d 900 (Fla.1974). The cause, however, is remanded to the trial court with directions to correct the clerical errors in the order of the revocation so as to reflect, in accord with the trial court’s oral ruling below, that the defendant violated his probation by possessing a firearm herein. See Roberson v. State, 358 So.2d 97 (Fla. 4th DCA 1978); Perry v. State ex rel. Mills, 357 So.2d 425 (Fla. 3d DCA 1978).
Affirmed as modified.